Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into effective May 3, 2008
(“Effective Date”), between Genetronics, Inc., a California corporation and
wholly owned subsidiary of Inovio Biomedical Corporation, having offices located
at 11494 Sorrento Valley Road, San Diego, CA 92121-1318, United States of
America (“Genetronics”), and Dietmar Rabussay, a Consultant having offices at
518 N. Rios Ave., Solana Beach, Ca 92075, (“Consultant”).  (Consultant and
Genetronics are collectively the “Parties” or individually a “Party”).

 

I.                                         BACKGROUND

 

1.1                               Genetronics desires that Consultant provide
consulting services to Genetronics as specified in the attached Exhibit A (the
“Field”).

 

1.2                               Consultant has agreed to provide consulting
services.

 

NOW, THERFORE, for and in consideration of the mutual covenants and promises
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

II.                                     CONSULTING SERVICES

 

2.1                               Consulting Services.  During the term of this
Agreement, Consultant will provide consulting services (“Services”) to
Genetronics as described on Exhibit A attached to this Agreement.

 

2.2                               Compliance & Policies.  In performing Services
under this Agreement, Consultant agrees to comply with all applicable federal,
state, and local laws, regulations, and guidelines; comply with Genetronics’
policies and standard operating procedures where applicable; and act under the
highest professional industry standards.  Consultant acknowledges that
Consultant has read and signed the attached “Electronic Communication and
Equipment Policy” (“Exhibit D”) and agrees to follow all the provisions therein.

 

2.3                               Independent Contractor.  Consultant’s
relationship with Genetronics will be that of an independent contractor and not
that of an employee of Genetronics or any of its affiliated companies. 
Accordingly, although Genetronics shall specify the general nature of the work
to be performed and the goals to be met, the details of performing such work
shall be determined by Consultant.  Consultant will not be eligible for any
employee benefits, nor will Genetronics make deductions from payments made to
Consultant for taxes, all of which will be Consultant’s responsibility. 
Consultant agrees to indemnify and hold Genetronics harmless from any liability
for, or assessment of, any such taxes imposed on Genetronics by relevant taxing
authorities.  Except as provided in this Agreement, Consultant shall have no
authority to enter into contracts that bind Genetronics or create obligations on
the part of Genetronics without the prior written authorization of Genetronics.

 

III.                                 COMPENSATION

 

3.1                               Fees.  As consideration for the Services to be
provided by Consultant and other obligations, Genetronics will compensate
Consultant as described in Exhibit B to this Agreement.

 

1

--------------------------------------------------------------------------------


 

3.2                               Expenses.  Consultant shall not be authorized
to incur on behalf of Genetronics any expenses, without the prior written
approval of Genetronics.  As a condition to receipt of reimbursement, Consultant
agrees to submit to Genetronics reasonable evidence, including a detailed
invoice, showing that the amount involved was expended for and related to
Services provided under this Agreement.  Consultant acknowledges that they have
received a copy of Genetronics’ “Travel and Expense Reimbursement Policy” and
agrees to follow all the provisions therein when handling expenses under this
Agreement.

 

IV. TERM AND TERMINATION

 

4.1                               Term and Termination.  The term of this
Agreement shall be as stated in Exhibit A unless terminated earlier by either
Party or unless extended in writing by Genetronics.  A termination notice may be
given for no cause and must be given in writing to the other Party at least
thirty (30) days prior to the effective date of termination.  Provisions of
compensation, confidentiality, nonuse, and invention shall survive termination
of this Agreement.  Upon termination of this Agreement, Consultant agrees to
promptly deliver to Genetronics all materials and information pertaining to
Services including confidential information.

 

V.                                    CONFIDENTIAL INFORMATION

 

5.1                               Confidentiality Agreement.  Consultant agrees
to sign the Genetronics Confidential Disclosure Agreement (“CDA”) attached
hereto as Exhibit C prior to or on the Effective Date.  Consultant also agrees
that the attached CDA will supersede and replace any prior confidentiality
agreement signed between the Parties.  In the event that Consultant is an entity
or otherwise will be causing individuals in its employ or under its supervision
to participate in the rendering of the Services, Consultant warrants that it
shall cause each of such individuals to execute a Genetronics CDA.

 

VI.                                CONFLICTS, COMPETITION, AND INVENTIONS

 

6.1                               Conflicts with this Agreement.  Consultant
represents and warrants that neither Consultant nor any of Consultant’s
partners, employees or agents is under any pre-existing obligation in conflict
or in any way inconsistent with the provisions of this Agreement. Consultant
warrants that Consultant has the right to disclose or use all ideas, processes,
techniques and other information, if any, which Consultant has gained from third
parties, and which Consultant discloses to Genetronics in the course of
performance of this Agreement, without liability to such third parties. 
Consultant represents and warrants that Consultant has not granted any rights or
licenses to any intellectual property or technology that would conflict with
Consultant’s obligations under this Agreement.  Consultant will not knowingly
infringe upon any copyright, patent, trade secret or other property right of any
former client, employer or third party in the performance of the services
required by this Agreement.  Genetronics shall be free to use all information
that is disclosed by Consultant to Genetronics without any further obligation to
Consultant.

 

6.2                               Competition.  Consultant acknowledges that
development of, and maintaining proprietary rights in, clinical trial related
information, instruments, hardware, software, applicators, and other equipment
related to electroporation-mediated delivery of compositions, such as drugs and
genes (“Genetronics Equipment”) is a primary focus of Genetronics’ current
business and future goals.  Consultant also acknowledges that research and
development of electrically-assisted delivery of compositions to experimental
animals and human subjects, for a variety of biological and pathological fields
(“Genetronics Research”), is another current and future objective of
Genetronics.  Consultant agrees,

 

2

--------------------------------------------------------------------------------


 

therefore, that it would be detrimental to Genetronics’ business if Consultant
were to assist Genetronics’ competitors in the areas of Genetronics Research or
with instrumentation competitive with Genetronics Equipment.  Accordingly,
Consultant agrees not to use, promote, develop, or assist in the development of,
instrumentation that is competitive with Genetronics Equipment.  Further,
Consultant agrees not to contract or collaborate, or otherwise assist, a third
party in the area of Genetronics Research.

 

6.3                               Inventions.  Any inventions, discoveries and
improvements, patentable or unpatentable, that arise out of Services provided by
Consultant under this Agreement and for which Consultant is an inventor or
co-inventor, as determined under U.S. patent law, (“Inventions”) shall belong to
Genetronics.  Consultant agrees to promptly and fully disclose all Inventions to
Genetronics and cooperate with Genetronics or with its attorneys as may be
reasonably required in order to obtain patent and copyright protection therefor,
including the signing of any proper assignments, affidavits, applications and
the like.  Furthermore, Consultant agrees to assign or otherwise transfer any
and all property rights, including all patent rights and all copyrights in
materials related to Services, domestic and foreign, resulting therefrom to
Genetronics.  Consultant represents and warrants that it has the right to agree
to the terms of this Section  6.3 and is not bound by an obligation of
assignment to a third party with respect to Inventions, as defined herein.

 

6.4                               Materials and Rights.  All Genetronics
materials and confidential information shall be the sole property of
Genetronics, and Consultant hereby assigns any and all rights Consultant may
have or acquire in such materials and information.

 

VII.                            MISCELLANEOUS

 

7.1                               Amendments and Assignments.  Any amendment or
modification of this Agreement shall be valid only if in writing and signed by
both Parties.  Consultant agrees not to assign to any third party any aspect of
their obligations under this Agreement.  Genetronics may assign this Agreement
without limitation.

 

7.2                               Sole Agreement.  This Agreement, including the
Exhibits hereto, constitutes the sole agreement of the Parties and supersedes
all oral negotiations and prior writings with respect to the subject matter
hereof.

 

7.3                               Notices.  Any notice required or permitted by
this Agreement shall be in writing and shall be deemed sufficient upon receipt,
when delivered personally, by courier, or by overnight delivery service, or
forty-eight (48) hours after being deposited in the regular mail as certified or
registered mail (airmail if sent internationally) with postage prepaid, if such
notice is addressed to the Party to be notified at the address set forth in the
preamble of Page 1 of this Agreement.

 

7.4                               Choice of Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California without giving effect to the principles of conflict of
laws.

 

7.5                               Severability.  If one or more provisions of
this Agreement are held to be unenforceable under applicable law, the Parties
agree to renegotiate such provision in good faith.  In the event that the
Parties cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of the Agreement shall be interpreted as if such provision were
so excluded and (iii) the balance of the Agreement shall be enforceable in
accordance with its terms.

 

3

--------------------------------------------------------------------------------


 

7.6                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.

 

7.7                               Arbitration.   Any dispute or claim arising
out of or in connection with any provision of this Agreement, excluding this
Section 7.7, will be finally settled by binding arbitration in the State of
California in accordance with the Commercial rules of the American Arbitration
Association by one arbitrator appointed in accordance with said rules.  Any
arbitration hearings or other related meetings shall be held in San Diego,
California.  The arbitrator shall apply State of California law, without
reference to rules of conflicts of law or rules of statutory arbitration, to the
resolution of any dispute.  Judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.  Notwithstanding the
foregoing, the Parties may apply to any court of competent jurisdiction for
preliminary or interim equitable relief, or to compel arbitration in accordance
with this paragraph, without breach of this arbitration provision.  This
Section 7.7 shall not apply to the Confidentiality Agreement.

 

7.8                               Advice of Counsel.  EACH PARTY ACKNOWLEDGES
THAT, IN EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK
THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED
AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

<< SIGNATURE PAGE FOLLOWS >>

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed in duplicate as of the date and year first above written.

 

Consultant

 

 

By (signature):

 

 

Date:

 

 

 

 

 

Name:

 

 

 

 

 

 

Genetronics

 

 

By (signature):

 

 

Date:

 

 

 

Peter D. Kies

 

 

 

Chief Financial Officer

 

 

 

 

 

 

By (signature):

 

 

Date:

 

 

 

Avtar S. Dhillon, M.D.

 

 

President and CEO

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

DESCRIPTION OF CONSULTING SERVICES

 

Consultant shall perform the following services to assist Genetronics in
conducting Research and Development:

 

Term:  The term of this Agreement shall be for 6 MONTHS from the Effective Date
unless terminated earlier by either Party or unless extended in writing by
Genetronics.

 

1.               Consultant will be responsible for consulting services TBD by
the Company, on a project by project bases.

 

2.               Consultant shall be compensated as outlined in Exhibit B.  When
traveling, Consultant will be responsible for Genetronics’ policy and procedures
discussed in the “Travel and Expense Reimbursement Policy”, a copy of which has
been provided to Consultant.  Consultant will not have the privileges of
Genetronics’ travel agent.

 

3.               Consultant will be responsible for completing the specific
tasks established by the Company is that further explain the scope of activities
of this Agreement.

 

4.               Consultant must have a portable computer and cellular telephone
to perform in-house activities and appropriate travel privileges to conduct site
visits in the United States, Canada, Mexico, Eastern Europe and Western Europe. 
Consultant may be asked to use a Genetronics computer to access Genetronics
information, including emails.

 

5.               Consultant must use their own credit card without cash advances
from Genetronics.

 

6.               Consultant will be required to operate in the capacity of an
independent contractor and avoid any activities that create the appearance that
Consultant is a permanent or temporary employee of Genetronics.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

COMPENSATION

 

For consulting Services rendered under this Agreement:

 

1.               Compensation will be determined on a project by project bases
(U.S. dollars).

 

2.               No compensation is provided for holidays and personal leave
during the duration of this contract.

 

3.               Consultant will submit monthly invoices to Genetronics that
include an Invoice number, a description of activities performed, and the time
period and hours worked for each activity.  Invoices must be submitted to
Genetronics’ address or via email with attachment by the 6th day of the
following month.  Invoices exceeding 120 days from last day of month of activity
will not be compensated.

 

4.               Consultant will be compensated for travel expenses according to
the “Travel and Expense Reimbursement Policy”, a copy of which has been provided
to Consultant.

 

5.               Services to be performed will be agreed upon between Consultant
and Genetronics prior to commencement.  Genetronics may require brief periodic
written reports on the status of the Services performed under this Agreement.

 

6.               Consultant will maintain all records of billing/invoicing, site
visit reports, site communications, and any other documents related to the
studies according to FDA record retention regulations.

 

7.               Use of Taxi is preferred over car rental unless prior
authorization is obtained from Genetronics.

 

EXHIBIT C

 

CONFIDENTIAL DISCLOSURE AGREEMENT

 

This Confidential Disclosure Agreement (“CDA”) is entered into as of the 1st day
of January 2008, between Dietmar Rabussay a Consultant having offices at 518 N.
Rios Ave., Solana Beach, Ca 92075, (“Consultant”), and Genetronics, Inc., a
California corporation and wholly owned subsidiary of Inovio Biomedical
Corporation, having offices at 11494 Sorrento Valley Road, San Diego,
California,

 

7

--------------------------------------------------------------------------------


 

92121-1318 (“Genetronics”), (both Consultant and Genetronics collectively the
“Parties” or individually a “Party”).

 


RECITALS


 

WHEREAS, Genetronics desires to provide Consultant with non-public Confidential
Information (herein after defined) concerning technology developed by
Genetronics; and

 

WHEREAS, Genetronics desires to protect the confidentiality of its non-public
Confidential Information;

 

WHEREAS, Consultant and Genetronics intend to determine in this CDA how
non-public Confidential Information that will be disclosed by Genetronics to
Consultant will be treated as between the Parties; and

 

NOW THEREFORE, in consideration of the foregoing premises and the following
mutual covenants, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Consultant agrees as follows:

 


DEFINITIONS


 

1.                                       “Confidential Information” includes,
but is not limited to, all data and other information generated through the
pursuit of business activities and research and development efforts conducted by
Genetronics including, but not limited to, protocols, instructions, brochures,
forms, data reports, clinical data, interpretations, analyses, processes,
drawings, photographs, records, specifications, designs, programs, product
development activities, software packages, software documentation and
information, technical know how, concepts, theories, ideas, methods and
procedures of operation, business or marketing plans, third-party negotiation
information, proposals, financial information, compiled data, communications,
customer lists and data, samples of product, results of research and development
activities, trade secrets, inventions, improvements and discoveries, patentable
or otherwise, and all other information which is generally not known to the
public or is otherwise treated by Genetronics as confidential.

 

2.                                       The term “Subject Matter” in this CDA
means Genetronics’ human clinical trials and any activities pursued by
Consultant in assisting in such trials.

 


TERMS


 

1.                                       Consultant will not disclose
Genetronics’ Confidential Information to any third party or use it for his or
her own benefit or for any commercial purpose, or for the benefit of any third
party, other than pursuant to this CDA and as required in connection with the
Subject Matter.  Consultant further agrees that he or she will not disclose
Genetronics’ Confidential Information to any employees, directors, consultants,
or staff involved in the Subject Matter (“Consultant Staff”), if any, unless
such Consultant Staff have signed currently effective confidentiality agreements
with obligations equivalent to those contained in this CDA or unless such
Consultant Staff are bound by a written institutional policy that contains
obligations equivalent to those contained in this CDA.

 

8

--------------------------------------------------------------------------------


 

2.                                       Nothing in this CDA grants to
Consultant any right or license to Confidential Information or to any existing
patents owned or controlled by Genetronics or improvements thereon except as
expressly stated herein.  Consultant agrees that any and all Confidential
Information received by it from Genetronics shall remain the property of
Genetronics.

 

3.                                       Consultant shall mark all Confidential
Information disclosed by Consultant in writing under this CDA as “Proprietary”
or “Confidential”.  All Confidential Information disclosed orally by Consultant
to any third party shall be memorialized in writing and marked “Confidential”
and provided by the Consultant to Genetronics within thirty (30) days of such
disclosure.

 

4.                                       Consultant agrees to restrict
circulation of Genetronics’ Confidential Information and not disclose such
information except on a need-to-know basis, and shall not cause or allow it to
be used, disclosed, duplicated or proliferated except to the extent necessary in
connection with the Subject Matter.

 

5.                                       In the event that Consultant is
requested or required by a court or governmental agency with competent
jurisdiction (by oral questions, interrogatories, requests for information of
documents, subpoenas, Civil Investigative Demands or other processes) to
disclose (i) any Confidential Information or (ii) any opinion, judgment or
recommendations concerning Genetronics as developed from the Confidential
Information, it is agreed that Consultant will first provide Genetronics with
prompt notice of such request(s) or requirements so that Genetronics may seek
appropriate legal protection or waive Consultant’s compliance with the
provisions of this CDA.  If, failing the entry of legal protection or the
receipt of a waiver hereunder, Consultant is, in the opinion of his or her
counsel, compelled to disclose the Confidential Information, Consultant may
disclose that portion of the Confidential Information which his or her counsel
advises that Consultant is compelled to disclose, but only after appropriate
process has been allowed to keep such Confidential Information from public
disclosure.  In any event, Consultant will not oppose action by, and will
cooperate with, Genetronics to obtain legal protection or other reliable
assurance that confidential treatment will be accorded the Confidential
Information.

 

6.                                       It is understood and agreed that if
Consultant breaches or threatens to breach any provision of this CDA,
Genetronics may suffer irreparable harm, and monetary damages may be inadequate
to fully compensate for such breach.   Accordingly, it is understood and agreed
that Genetronics shall be entitled, in the event of a breach or a threatened
breach of any provision this CDA by Consultant, to seek a temporary restraining
order, preliminary injunction and permanent injunction in order to prevent or
restrain any such breach by Consultant.

 

7.                                       The restrictions and obligations under
this CDA concerning confidentiality shall not apply to any portion of the
Confidential Information which:

 

(i)                                     is or becomes available to the general
public through no act of Consultant or any other person or entity restricted by
this CDA;

 

(ii)                                  may be demonstrated to have been known at
the time of the receipt thereof as evidenced by tangible records of Consultant;

 

(iii)                               subsequently may be rightfully obtained from
a third party who lawfully possessed the information and who may lawfully make
such disclosure; or

 

(iv)                              is independently developed without the use of
Confidential Information.

 

9

--------------------------------------------------------------------------------


 

8.                                       Unless extended by the Parties in
writing, this CDA will terminate on the 2nd anniversary of the date first above
written and may be modified only in a writing signed by the Parties.

 

9.                                       Notwithstanding termination of this
CDA, the obligations of confidentiality set forth in this CDA will remain in
full force and effect for five (5) years following the date of termination of
this CDA.

 

10.                                 If requested in writing at any time by
Genetronics, Consultant shall either return or destroy all Genetronics’
Confidential Information in its possession, except that one copy of written
Confidential Information may be retained by Consultant’s legal counsel for
archival purposes.

 

11.                                 This CDA shall be binding upon and inure to
the benefit of the Parties hereto, the successors and assigns of Genetronics and
Consultant, but shall not be assignable by Consultant without prior written
consent of Genetronics.  Genetronics may assign this CDA at any time without
limitation.

 

12.                                 This represents the entire agreement between
the Parties.  No right or obligation other than those recited herein is to be
implied from this CDA.  No waiver of any breach, any failure of a term or
condition, or any right or remedy contained in or granted by this CDA by
Genetronics will be effective unless it is in writing and signed by Genetronics
waiving the breach, failure, right, or remedy.

 

13.                                 This CDA shall be interpreted in accordance
with the laws of the State of California.

 

AGREED TO AND EFFECTIVE AS OF THE DATE FIRST ABOVE WRITTEN:

 

 


CONSULTANT


 

 


BY (SIGNATURE):


 


 


 


 


 

Name:

 

 

 

 

 

Date:

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT D

ELECTRONIC COMMUNICATION AND EQUIPMENT POLICY

 


I.  ELECTRONIC MAIL, VOICE MAIL, SOFTWARE AND COMPUTER FILES


 

The following sets forth Genetronics’ policy on access and disclosure of
electronic mail and voice mail messages sent or received by Genetronics’
employees and consultants and on software and other computer files on any
free-standing or laptop computer or any other electronic communication device,
on-site or remotely accessed.  This policy may be changed at any time.

 

Even though you may have personal pass codes, you should not consider the
information stored in email or voice mail to be confidential or personal.

 

The electronic mail and voice mail systems of Genetronics are not to be used in
a way that may be disruptive, offensive to others, or harmful to morale.

 

In general, you should use the information systems Genetronics business only. 
All messages are Genetronics’ records.  Genetronics reserves the right to access
and disclose all messages sent over its email and voice mail systems, regardless
of their purpose.  Therefore, please do not send any email or voice mail message
that could be embarrassing to you or others if read or heard by a stranger.

 

You should not attempt to gain access to another employee’s or consultant’s
email or voice mail messages without their express permission.  However,
Genetronics’ management reserves the right to enter your email and voice mail
without your permission.  Such entry may or may not be due to computer upgrades,
problems with software, or other technical reasons. Monitoring can and probably
will occur without prior announcement.  You may not use another employee’s or
consultant’s email or voice mail to send messages.

 

Genetronics’ management reserves the right to examine any Genetronics’ property,
including all disk storage, hardware, software, email, voice mail, and any other
type of electronic media, with or without advance notice or consent.

 

All software installations must be authorized by the IT department. Installation
of unauthorized software on your computer system is prohibited and will not be
supported by the IT Department should you have problems with your computer
system. Such software may be detrimental to the overall Genetronics network
system.

 


II.  INTERNET/INTRANET POLICY


 

General Principles:

 

·                  Genetronics provided Internet/Intranet and email privileges,
like computer systems and networks, are considered Genetronics resources and are
intended to be used for business purposes only.  Usage may be monitored for
unusual activity.

·                  Correspondence via email is not guaranteed to be private.

·                  Genetronics email accounts should not be used for anything
other than Genetronics-sanctioned communications.

 

11

--------------------------------------------------------------------------------


 

·                  Use of Internet/Intranet and email may be subject to
monitoring.  Users may also be subject to limitations on their use of these
systems.

·                  The distribution of any information through the Internet,
computer-based services, email, and messaging systems is subject to the scrutiny
of Genetronics’ management.  Genetronics’ management reserves the right to
determine the suitability of this information.

·                  Any info transmitted by an employee or consultant over
internet or via email can be used against that party by Genetronics (or can be
used for any reason by Genetronics).

 

Conditions of Use:

 

Users shall not:

 

·                  Visit Internet sites that contain obscene, hateful, or other
material objectionable to Genetronics as determined by Genetronics in its sole
discretion;

·                  Send or receive any material that is obscene or defamatory or
which is intended to annoy, harass, or intimidate another person;

·                  Solicit emails that are unrelated to business activities;

·                  Solicit non- Genetronics business for personal gain or
profit;

·                  Use the Internet or email for any illegal purpose;

·                  Represent personal opinions as those of Genetronics;

·                  Make or post indecent remarks, proposals or materials;

·                  Upload, download, or otherwise transmit commercial software
or any copyrighted materials belonging to parties outside of Genetronics or to
Genetronics itself;

·                  Use the Internet or email for the purpose of gambling;

·                  Download any software or electronic files without
implementing virus protection measures that have been approved by Genetronics;

·                  Intentionally interfere with the normal operation of the
network, including the propagation of computer viruses and sustained high volume
network traffic which substantially hinders others in their use of the network;

·                  Reveal or publicize confidential or proprietary information
that includes, but is not limited to financial information, new business and
product ideas, marketing strategies and plans, databases and the information
contained therein, customer lists, computer software source codes,
computer/network access codes, and business relationships;

·                  Post on message boards regarding Genetronics, its past or
present employees, its stock, or comments designed to move the stock up or down,
including but not limited to “anonymous” postings from any computer owned by
Genetronics or not;

·                  Examine, change, or use another person’s files, output, or
user name for which the intruder does not have explicit authorization;

·                  Perform any other inappropriate uses identified by
Genetronics’ management;

·                  Waste time on non-Company business.

 

III.         Password Policy and Guidelines

 

By default, standard Genetronics procedures will prompt new employees, temporary
workers, and consultants to change their password immediately after their first
initial login to the network.  Anytime thereafter if your system prompts you
again with “Your Windows account has been set to force a password change upon
initial login.  You must change your password now!”

 

12

--------------------------------------------------------------------------------


 

Then please do the following:

 

1)             Click OK

2)             Change your password to a new password taking into consideration
the following guidelines

 

·                  All user account passwords will be forced to change every 90
days.

·                  Minimum password length is set to 6 characters.

·                  Passwords CANNOT be the same as the one used previously.  So
please remember your password and avoid leaving it written down out in public

·                  The “Account Lockout Threshold” will be set to 5 attempts. 
If the password has not been changed within these 5 attempts, your account will
be disabled and only your NETWORK ADMINISTRATOR can unlock it.

 

Furthermore, we highly recommend you setup a screensaver to be password
protected about 15 minutes after which your system has been unattended, at the
very least log off the workstation or Ctrl-Alt Delete, and lock workstation. 
Please contact us at the following numbers below if you need assistance in
setting this up.

 

IV.        Help Desk Procedures

 

The IT Department would like to inform you of the basic procedures for
submitting phone, computer, printer, copier, file and security access to our
network and building infrastructure.  Should you require any of the above,
please contact the IT Department Hotline at hotline@genetronics.com or our
Helpdesk at X-3100.  If additional paperwork or an approval from management is
required, we will inform you.

 

IT Department Contacts:

 

·                  Joseph Davis — Director of IT (X-3110)

 

Users who violate any of the guidelines set in the policy may be subject to
disciplinary action, up to and including revocation of access privileges,
suspension, and/or termination.  Genetronics also retains the right to report
any illegal violations to the appropriate authorities.

 

By my signature below, I hereby certify that I have read and agree to comply
with the above Electronic Communication and Equipment Policy:

 

 

 

 

 

(Signature)

 

(Date)

 

 

 

 

 

 

(Printed Name)

 

 

 

13

--------------------------------------------------------------------------------